Citation Nr: 1116263	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March to October 1996.  The Veteran had prior service with the reserves with active duty for training (ACDUTRA) from November 1994 to April 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

In March 2010, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In September 2010, the Board found that new and material evidence had been submitted to reopen a claim for entitlement to service connection for schizoaffective disorder.  The reopened claim, along with a claim for entitlement to service connection for a psychiatric disorder other than schizoaffective disorder, was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as major depression with psychotic features and schizoaffective disorder, clearly and unmistakably existed prior to active duty service and was not aggravated during such service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as major depression with psychotic features and schizoaffective disorder, clearly and unmistakably pre-existed the Veteran's active duty service and was not incurred or aggravated by such service.  38 U.S.C.A. § § 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred or aggravated as a result of his second period of active duty service from March 1996 to October 1996.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's first psychiatric treatment occurred between his two periods of active duty service, when he was admitted on a voluntary basis to Mercy Providence Hospital in December 1995 with complaints of anxiety and depression.  The Veteran denied any past psychiatric problems or treatment, and a diagnosis of major depression with psychotic features was diagnosed.  He was placed on medication and further treatment was recommended. 

The record therefore contains evidence that a psychiatric disability pre-existed the Veteran's second period of active duty service.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that the Veteran's current chronic psychiatric disability pre-existed service, the Board must then determine whether there is clear and unmistakable evidence that the pre-existing condition was not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.

In March 1996, a few months after his initial psychiatric hospitalization, the Veteran began a second period of active duty.  As an enlistment examination was not conducted prior to the second period of service, a psychiatric condition was not noted on any examination and the presumption of soundness is for application.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where entrance examination was missing, case treated as if the presumption of sound condition attached because Court concluded, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence . . . .").  As noted above, the Veteran was hospitalized and diagnosed with major depression with psychotic features prior to his second period of active duty.  In addition, a VA examiner who reviewed the claims file and examined the Veteran in December 2010 concluded that major depression clearly existed prior to active duty service.  Although the Veteran's March 2010 testimony seemed to indicate that he did not believe he had a pre-existing psychiatric condition at the time of his second period of active duty service, the Board finds that the objective medical evidence of record establishes that an acquired psychiatric condition, diagnosed as major depression, clearly and unmistakably existed prior to the Veteran's second period of active duty service beginning in March 1996.  

The Board must now determine whether the Veteran's pre-existing psychiatric disorder was aggravated during his second period of active service.  Service treatment records show that while the Veteran was hospitalized in June 1996 at the William Beaumont Hospital at Fort Bliss, Texas, he was taken by his unit to the emergency room for being drunk and disorderly.  There is no indication that a psychiatric condition was diagnosed or treated at that time.  The Veteran was then provided a mental status evaluation in connection with a recommendation for discharge for wrongly possessing a controlled substance.  He was found mentally normal and responsible and the only diagnoses rendered were alcohol abuse, cannabis abuse, and an occupational problem.  A week later, the Veteran was psychiatrically normal at the August 1996 examination for separation, and he did not report any psychiatric complaints.  

The Veteran testified in March 2010 that he experienced psychiatric problems during service, but as noted above, service records only document a substance abuse and occupational problem.  The December 2010 VA examiner also found that the Veteran's problems during service may have been due to his drug and alcohol abuse.  A June 2007 statement from the Veteran's father reports that the Veteran was mentally ill following his return from his second period of service, but the Veteran was found psychiatrically normal at the separation examination in August 1996.  In addition, the record contains no evidence of treatment for a psychiatric condition after the second period of service until January 1998, more than a year after the Veteran's discharge in October 1996.  Finally, the December 2010 VA psychiatric examiner found that there was no evidence to suggest an increase in the severity of the Veteran's psychiatric symptoms during his second period of service.  The examiner also determined that the Veteran's current diagnosis of schizoaffective disorder was consistent with the pre-existing major depressive disorder with psychotic features.  The change of diagnosis was consistent with a normal progression of the disease rather than any aggravation caused by military service.  

The evidence of record therefore establishes that the Veteran's acquired psychiatric disorder, currently diagnosed by the December 2010 VA examiner as schizoaffective disorder, clearly and unmistakably pre-existed active duty service and was clearly and unmistakably not aggravated therein.  As the claimed disability was not incurred or aggravated during active military service, service connection is not warranted and the claim is denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in response to the claim on appeal in December 2010 that included a proper medical opinion.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and available private medical records.  The Board also finds that VA has complied with the September 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, records from the Social Security Administration (SSA) were associated with the claims file and a VA psychiatric examination was conducted in December 2010.  The Board also ordered that the Veteran should be contacted and asked to provide a medical release to allow for the procurement of medical records from St. John's Hospital and to identify any other health care providers.  The Veteran was sent a letter in November 2010, and he provided a medical release for St. John's Hospital a few days later.  While records from this facility were not requested, the release provided from the Veteran stated that the hospital was demolished and indicated that treatment records were not available.  Similarly, although the Veteran reported that he received mental health treatment at William Beaumont Medical Center in Fort Bliss, Texas during active duty service in 1996, an April 2008 response from the facility stated that such records were not available and would have been associated with the Veteran's service records which are included in the claims file.  Accordingly, the Board finds that records are not available from St. John's Hospital and the William Beaumont Medical Center. 

The Board's September 2010 remand also ordered that records from Mercy Behavioral Health, dated from 1996, should be requested and added to the claims file.  While a request for these records was not made during the remand period, the Board notes that a current medical release was never received from the Veteran to allow for the procurement of these records even after he was asked to identify all providers in a November 2010 letter.  In addition, after review of the claims file, the Board finds that all available records from Mercy Behavioral Health are already of record.  Records from this facility were previously associated with the claims file on two separate occasions (in June 2003 and December 2008).  On both occasions, the provided records consisted of a psychiatric evaluation dated from April 1998, and a list of prescriptions.  Additionally, records from Mercy Behavioral Health were also associated with the Veteran's SSA records and are duplicative of those already included in the claims file.  The Veteran testified in March 2010 that he began treatment at Mercy Behavioral in 1995, but private treatment records from Mercy Providence Hospital clearly establish that the Veteran's first private psychiatric treatment was at that facility in December 1995.  In fact, the April 1998 examination from Mercy Behavioral states that the Veteran was referred to the facility from Mercy Providence Hospital.  Therefore, the Board has determined that there are no other pertinent treatment records from Mercy Behavioral Health that could be associated with the record, and further efforts to retrieve such records would be futile.  See 38 C.F.R. § 3.159(c)(1). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression with psychosis and schizoaffective disorder, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


